March 6, 2009 U.S. Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Attention: Filings  Rule 497( j ) Re: Advantage Funds, Inc. -Dreyfus Total Return Advantage Fund -Dreyfus Global Absolute Return Fund -Global Alpha Fund Registration Statement File No. 33-51061 CIK No. 914775 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectuses and Statements of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post Effective Amendment No. 84 to the Registration Statement, electronically filed with the Securities and Exchange Commission on February 27, 2009. Very truly yours, /s/ Andrew Wians Andrew Wians Paralegal
